EXHIBIT 10.33
EMPLOYMENT AGREEMENT
               EMPLOYMENT AGREEMENT (the “Agreement”) made as of December 31,
2009, effective as of January 1, 2010 (the “Effective Date”), between TIME
WARNER CABLE INC. (the “Company”), a Delaware corporation, and ROBERT D. MARCUS
(“you” or “your”).
               You and the Company desire to set forth the terms and conditions
of your employment by the Company and agree as follows:
               1.     Term of Agreement. The term of this Agreement shall be for
the period beginning on the Effective Date and ending on December 31, 2012 (the
“Term”), subject, however, to earlier termination as set forth in this
Agreement.
               2.     Employment. During the Term, (a) you shall serve as Senior
Executive Vice President and Chief Financial Officer of the Company, and you
shall have the authority, functions, duties, powers and responsibilities
normally associated with such position (including, without limitation, the
authority, functions, duties, powers and responsibilities you hold as of the
date hereof), and such other title, authority, functions, duties, powers and
responsibilities as may be assigned to you from time to time by the Company
consistent with your senior position with the Company; (b) your services shall
be rendered on a substantially full-time, exclusive basis and you will apply on
a full-time basis all of your skill and experience to the performance of your
duties; (c) you shall report solely to the Chief Executive Officer of the
Company (the “CEO”); (d) you shall have no other employment and, without the
prior written consent of the CEO, no outside business activities which require
the devotion of substantial amounts of your time; (e) you shall adhere to the
Company’s policies in effect during your employment, including its Standards of
Business Conduct, Insider Trading Policy, and the stock ownership or retention
guidelines adopted by the Company, if any; and (f) the place for the performance
of your services shall be at the Company’s principal corporate offices in the
New York metropolitan area, subject to such reasonable travel as may be required
in the performance of your duties. For purposes of this Section 2, “Company”
shall mean either Time Warner Cable Inc. or, if Time Warner Cable Inc. becomes a
controlled subsidiary of another entity, then the ultimate parent company of
Time Warner Cable Inc. The

 



--------------------------------------------------------------------------------



 



foregoing shall be subject to the Company’s written policies, as in effect from
time to time, regarding vacations, holidays, illness and the like.
               3.     Compensation.
                       3.1.   Base Salary. The Company shall pay you a base
salary at the rate of not less than $900,000 per annum during the Term (“Base
Salary”). The Company may increase, but not decrease, your Base Salary during
the Term. Base Salary shall be paid in accordance with the Company’s customary
payroll practices.
                       3.2.   Bonus. In addition to Base Salary, the Company
typically pays its executives an annual cash bonus (“Bonus”). Although your
Bonus is fully discretionary, during the Term your target annual Bonus (“Target
Bonus”) will be $1,500,000 or such other higher amount as approved each year by
the Compensation Committee of the Company’s Board of Directors (“Compensation
Committee”), pro-rated with respect to partial years. Each year, the Company’s
performance and your personal performance will be considered in the context of
your executive duties and any individual goals set for you, and your actual
Bonus will be determined. Although as a general matter the Company expects to
pay bonuses at the target level in cases of satisfactory performance, it does
not commit to do so, and your Bonus may be higher or lower than your Target
Bonus. Your Bonus amount, if any, will be paid to you between January 1 and
March 15 of the calendar year immediately following the performance year in
respect of which such Bonus is earned at the same time as bonuses are paid to
other senior executives.
                       3.3.   Long-term Incentive Compensation. For each year of
the Term, the Company shall provide you with long-term incentive compensation
with a target value of at least approximately $3,100,000 through a mix of stock
options, restricted stock, restricted stock units (RSUs), other forms of equity
compensation, cash-based long-term plans or other components as may be
determined by the Compensation Committee from time to time in its sole
discretion (“Long-term Incentive Awards”), subject to the terms of any Company
plans governing the granting of Long-term Incentive Awards, and the terms of any
related award agreements in accordance with the Company’s customary practices.

2



--------------------------------------------------------------------------------



 



                       3.4.   Additional Compensation Plans. In addition to the
above compensation, and at the Company’s discretion, you will be eligible to
participate in other compensation plans and programs available to executives at
your level (“Additional Compensation Plans”). The Company shall maintain full
discretion to amend, modify or terminate such Additional Compensation Plans, and
full discretion over the decision to award you compensation under such
Additional Compensation Plans and the amount of such an award, if any.
                       3.5.   Indemnification. You shall be entitled throughout
the Term (and after the end of the Term, to the extent relating to service
during your employment) to the benefit of the indemnification provisions
contained on the date hereof in the Restated Certificate of Incorporation and
By-laws of Time Warner Cable Inc. (not including any amendments or additions
after the date hereof that limit or narrow, but including any that add to or
broaden, the protection afforded to you by those provisions).
               4.    Termination.
                      4.1.    Termination for Cause; Voluntary Resignation. The
Company may terminate your employment for “cause” and you may voluntarily resign
your employment prior to the expiration of the Term. Upon the termination of
your employment for cause or your voluntary resignation, all of the obligations
under this Agreement shall terminate, other than the Company’s obligations set
forth below in Section 4.1.2 and the provisions identified in Section 10.13
(Survival).
                                4.1.1.   Definition of Cause. Termination by the
Company for “cause” shall mean termination because of your (a) conviction
(treating a nolo contendere plea as a conviction) of a felony (whether or not
any right to appeal has been or may be exercised) other than as a result of a
moving violation or a Limited Vicarious Liability (as defined below),
(b) willful failure or refusal without proper cause to perform your material
duties with the Company, including your material obligations under this
Agreement (other than any such failure resulting from your incapacity due to
physical or mental impairment), (c) willful misappropriation, embezzlement,
fraud or any reckless or willful destruction of Company property having a
significant adverse financial effect on the Company or a significant adverse
effect on the Company’s reputation, (d) willful and material breach of any
statutory or common law duty of loyalty to the Company having a

3



--------------------------------------------------------------------------------



 



significant adverse financial effect on the Company or a significant adverse
effect on the Company’s reputation; (e) material and willful breach of any of
the restrictive covenants provided for in Section 8 (Restrictive Covenants)
below; or (f) a willful violation of any material Company policy, including the
Company’s Standards of Business Conduct having a significant adverse financial
effect on the Company or a significant adverse effect on the Company’s
reputation. Such termination shall be effected by written notice thereof
delivered by the Company to you and shall be effective as of the date of such
notice; provided, however, that if (i) such termination is because of your
willful failure or refusal without proper cause to perform your material duties
with the Company including any one or more of your material obligations under
this Agreement, and (ii) within 15 days following the date of such notice you
shall cease your refusal and shall use your best efforts to perform such
obligations, the termination shall not be effective. The term “Limited Vicarious
Liability” shall mean any liability which is based on acts of the Company for
which you are responsible solely as a result of your office(s) with the Company;
provided that (x) you are not directly involved in such acts and either had no
prior knowledge of such actions or, upon obtaining such knowledge, promptly
acted reasonably and in good faith to attempt to prevent the acts causing such
liability or (y) after consulting with the Company’s counsel, you reasonably
believed that no law was being violated by such acts.
                                4.1.2.   Obligations Upon Termination For Cause
or Voluntary Resignation. In the event of your termination of employment by the
Company for cause or your voluntary resignation, without prejudice to any other
rights or remedies that the Company may have at law or in equity, the Company
shall have no further obligation to you other than (i) to pay Base Salary
through the effective date of termination, (ii) with respect to any rights you
have pursuant to any insurance or other benefit plans or arrangements of the
Company, (iii) with respect to any rights to indemnification that you may have
under Section 3.5 above, and (iv) if your employment is terminated pursuant to
Sections 4.1.1(b) or 4.1.1(f) above, the Company shall pay you any Bonus for any
year prior to the year in which such termination of employment occurs that has
been determined but not yet paid as of the date of such termination of
employment. You hereby disclaim any right to receive a pro rata portion of any
Bonus with respect to the year in which such termination or resignation occurs.
Payments of Base Salary required under this Section shall be made at the same
time as such payments

4



--------------------------------------------------------------------------------



 



would otherwise have been made to you pursuant to Sections 3.1 (Base Salary) if
your employment had not been terminated.
                      4.2.    Termination by You for Good Reason and Termination
by the Company Without Cause. Unless previously terminated pursuant to any other
provision of this Agreement, you shall have the right, exercisable by written
notice to the Company, to terminate your employment for “Good Reason” effective
15 days after the giving of such notice, if, at the time of the giving of such
notice, the Company is in material breach of its obligations under this
Agreement without your express written consent; provided, however, that, with
the exception of clause (i) below, this Agreement shall not so terminate if such
notice is the first such notice of termination delivered by you pursuant to this
Section 4.2 and within such 15-day period the Company shall have cured all such
material breaches. Any such notice of termination for Good Reason must be
provided to the Company within 90 days of any material breach of the Agreement.
A material breach by the Company shall include, but not be limited to, (i) the
Company’s violation of Sections 2(a), 2(c) or 2(f) with respect to your title,
reporting lines, authority, functions, duties, powers, responsibilities or place
of employment, or (ii) the Company failing to cause any successor to all or
substantially all of the business and assets of the Company expressly to assume
the obligations of the Company under this Agreement as provided by Section 10.4
(Assignability). The Company shall have the right, exercisable by written notice
to you, to terminate your employment under this Agreement without cause, which
notice shall specify the effective date of such termination.
                                4.2.1.   Termination Benefits. After the
effective date of a termination of employment without cause or for Good Reason
pursuant to this Section 4.2, you shall receive Base Salary and a pro rata
portion of your Bonus through the effective date of termination, subject to the
actual achievement of the performance criteria established for the Company for
the year of termination, provided that your individual performance score shall
be equal to the Company’s performance score, as determined by the Company. Your
pro rata Bonus pursuant to this Section 4.2.1 shall be paid to you at the times
set forth in Section 4.5 (Payments).
                                4.2.2.   Severance Benefits. After the effective
date of a termination of employment without cause or for Good Reason pursuant to
Section 4.2, you shall continue to receive Base Salary and Bonus compensation
and the post-

5



--------------------------------------------------------------------------------



 



termination benefits specified in Section 7.2 for a period ending on the date
which is 24 months after the effective date of such termination (the “Severance
Period”). During the Severance Period you shall be entitled to receive, whether
or not you become disabled during the Severance Period, (a) Base Salary at an
annual rate equal to your Base Salary in effect immediately prior to the notice
of termination, and (b) an annual Bonus in respect of each calendar year or
portion thereof (in which case a pro rata portion of such Bonus will be payable)
during the Severance Period equal to your Target Bonus in effect immediately
prior to the notice of termination. Payments made pursuant to this Section 4.2.2
shall be paid to you at the times set forth in Section 4.5 (Payments). Effective
as of the date of your termination of employment pursuant to Section 4.2, any
outstanding Long-term Incentive Awards granted during the Term shall immediately
vest in full and any stock option awards granted during the Term shall become
immediately exercisable for the time periods set forth in the respective stock
option award agreements.
                                             4.2.2.1. Other Full-Time Employment
or Death During the Severance Period. Except as provided in the following
sentence, if you accept other full-time employment, excluding employment with an
affiliate (“Other Employment”) during the Severance Period or notify the Company
in writing of your intention to terminate your post-termination benefits under
Section 7.2, effective upon the commencement of such Other Employment or the
effective date of such termination as specified by you in such notice, whichever
is applicable, the continuation of the post-termination health and welfare
benefits specified in Section 7.2 shall terminate, but you shall continue to
receive the remaining payments you would have received pursuant to Section 4.2.2
at the times specified therein. Notwithstanding the foregoing, if you accept
employment with any not-for-profit organization, as defined by Internal Revenue
Code (“Code”) Section 501(c), then you shall be entitled to continue to receive
the post-termination health and welfare benefits specified in Section 7.2 and
the payments as provided in the first sentence of Section 4.2.2. Furthermore, if
you accept employment with any affiliate of the Company or die during the
Severance Period, then the payments provided for in Section 4.2.2 shall
immediately cease and you (or your estate or designated beneficiary(ies)) shall
not be entitled to any further payments; provided that you shall be entitled to
a prorated Target Bonus for the year in which your employment by the affiliate
commences or the year of your death, as applicable, based on the number of whole
or partial months in such calendar year prior to the date of your employment by
the affiliate or the date of your death, as determined by the Company. For
purposes of

6



--------------------------------------------------------------------------------



 



this Agreement, the term “affiliate” shall mean any entity which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of enforcing the terms of this Section 4.2.2.1, you
acknowledge and agree that you will provide the Company with written notice of
your intent to accept Other Employment, other part-time employment, other
employment by a not-for-profit entity, or employment by an affiliate, including,
the identity of the entity or person you intend to be employed by, the
anticipated start date of your employment and a contact at such entity who can
verify your employment terms. Any income from any Other Employment you may
obtain shall not be applied to reduce the Company’s obligations under this
Agreement.
                                 4.2.3.   Termination of Employment Upon Change
In Control. Notwithstanding the foregoing, if your employment is terminated
pursuant to Section 4.2 hereof following (a) Change In Control (as defined in
the Time Warner Cable 2006 Stock Incentive Plan or any successor plan “the Stock
Plan”) or (b) the Company’s execution of an applicable merger, acquisition, sale
or other agreement providing for a Change In Control (“a CIC Agreement”) but
before the date that is 24 months after a Change In Control (or, if earlier, the
expiration or termination of the CIC Agreement without a Change In Control), you
shall (i) receive the severance benefits provided in Section 4.2.2, provided
that, for purposes of this sub-clause (i) and sub-clause (ii) of this Section
only, your Severance Period under such circumstances shall be 36 months rather
than 24 months, and (ii) receive the post-termination benefits provided in
Section 7.2; provided that for purposes of Section 7.2(b) your Severance Period
shall be 24 months. Any employment terminations for “cause” pursuant to
Sections 4.1.1 (b) or 4.1.1 (f) above within 24 months following a Change In
Control shall be deemed terminations without cause for purposes of severance
benefits (as provided in sub-clauses (i) and (ii) above) and treatment of the
Company’s (or any successor’s) outstanding equity awards or other Long-term
Incentive Awards that are outstanding as of the employment termination date.
                      4.3.     Expiration of Term. If at the expiration of the
Term, your employment shall not have been previously terminated pursuant to the
provisions of this Agreement, no Disability Period is then in effect and the
parties shall not have agreed in a signed writing to an extension or renewal of
this Agreement or on the terms of a new employment agreement, then this
Agreement shall expire and your employment shall continue on an at-will basis.
As an at-will employee, upon the termination of your

7



--------------------------------------------------------------------------------



 



employment without_cause, (a) you shall be eligible for participation in any
executive-level severance plan or program offered by the Company that will
provide a minimum severance benefit equal to twelve (12) months Base Salary and
Target Bonus, subject to your execution and delivery of a full release to the
Company substantially in the form attached hereto as Annex A or such other form
of release as may be implemented for such executive-level severance plan or
program, (b) you shall receive immediate vesting in full of any outstanding
equity awards or other Long-term Incentive Awards granted during the Term and
any stock option awards granted during the Term shall become immediately
exercisable for the time periods set forth in the respective stock option award
agreements, and (c) any equity awards granted before the Effective Date shall
continue to vest for a period that is equal to 24 months after the date of your
termination of employment without cause (consistent with the pro-rata vesting
terms set forth in Section 7.2(e) below); provided that, any stock option awards
that are scheduled to vest on or before the end of such 24-month period shall
vest upon the earlier of (i) the original vesting date of the stock option
award, (ii) your commencement of Other Employment, and (iii) the end of such
24-month period; provided further that, vested stock options shall remain
exercisable until a date that is three years after the earlier of (x) your
commencement of Other Employment and (y) the end of such 24-month period, but
not beyond the term of such options.
                      4.4.     Release. A condition precedent to the Company’s
obligation to make the payments associated with a termination of employment
pursuant to Sections 4.2 (Termination Without Cause or For Good Reason) and 5.1
(Disability) shall be your execution and delivery of a release of all claims
substantially in the form attached hereto as Annex A, as may be revised from
time to time as necessary to reflect changes in federal or state laws to ensure
that such release is valid. Such release must be signed by you and returned to
the Company no later than 45 days after your separation from service with the
Company. If you shall fail to execute and deliver such release, or if you revoke
such release as provided therein, then you shall not be entitled to any
severance benefits provided in Section 4.2.2 or Disability Period (defined
below) payments under the Agreement and you shall reimburse the Company for any
such payments made to you in anticipation of your execution of the release or
prior to the revocation of such release.

8



--------------------------------------------------------------------------------



 



                      4.5.     Payments. Payments of Base Salary and Bonus
required to be made to you after a termination of employment pursuant to
Sections 4, 5 or 6 shall be made at the same times as such payments otherwise
would have been paid to you pursuant to Sections 3.1 (Base Salary) and 3.2
(Bonus) if your employment had not been terminated, or such other time as
required for compliance with Code Section 409A as set forth in Section 10.15
below.
                      4.6.     Code §§ 280G and 4999. Notwithstanding anything
to the contrary contained in this Agreement, to the extent that any amount,
stock option, restricted stock, RSUs, other equity awards or benefits paid or
distributed to you pursuant to this Agreement or any other agreement or
arrangement between the Company and you (collectively, the “280G Payments”)
(a) constitute a “parachute payment” within the meaning of Section 280G of the
Code and (b) but for this Section 4.6, would be subject to the excise tax
imposed by Section 4999 of the Code, then the 280G Payments shall be payable
either (i) in full or (ii) in such lesser amount which would result in no
portion of such 280G Payments being subject to excise tax under Section 4999 of
the Code; whichever of the foregoing amounts, taking into account the applicable
federal, state and local income or excise taxes (including the excise tax
imposed by Section 4999) results in your receipt on an after-tax basis, of the
greatest amount of benefits under this Agreement, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.
Unless you and the Company otherwise agree in writing, any determination
required under this Section shall be made in writing by an independent public
accountant selected by the Company (the “Accountants”), whose determination
shall be conclusive and binding upon you and the Company for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and you shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section, as well as any reasonable
legal or accountant expenses, or any additional taxes, that you may incur as a
result of any calculation errors made by the Accountant and/or the Company in
connection with the Code Section 4999 excise tax analysis contemplated by this
Section.

9



--------------------------------------------------------------------------------



 



                                 4.6.1.   Additional 280G Payments. If you
receive reduced 280G Payments by reason of this Section 4.6 and it is
established pursuant to a final determination of the court or an Internal
Revenue Service proceeding that you could have received a greater amount without
resulting in an excise tax, then the Company shall promptly thereafter pay you
the aggregate additional amount which could have been paid without resulting in
an excise tax as soon as practicable.
                                 4.6.2.   Review of Accountant Determinations.
The parties agree to cooperate generally and in good faith with respect to
(i) the review and determinations to be undertaken by the Accountants as set
forth in this Section 4.6 and (ii) any audit, claim or other proceeding brought
by the Internal Revenue Service or similar state authority to review or contest
or otherwise related to the determinations of the Accountants as provided for in
this Section 4.6, including any claim or position taken by the Internal Revenue
Service that, if successful, would require the payment by you of any additional
excise tax, over and above the amounts of excise tax established under the
procedure set forth in this Section 4.6.
                                 4.6.3.   Order of 280G Payment Reduction. The
reduction of 280G Payments, if applicable, shall be effected in the following
order (unless you, to the extent permitted by Section 409A of the Code, elect
another method of reduction by written notice to the Company prior to the
Section 280G event): (i) any cash severance payments, (ii) any other cash
amounts payable to you, (iii) any health and welfare or similar benefits valued
as parachute payments, (iv) acceleration of vesting of any stock options for
which the exercise price exceeds the then fair market value of the underlying
stock, in order of the option tranches with the largest Section 280G parachute
value, (v) acceleration of vesting of any equity award that is not a stock
option and (vi) acceleration of vesting of any stock options for which the
exercise price is less than the fair market value of the underlying stock in
such manner as would net you the largest remaining spread value if the options
were all exercised as of the Section 280G event.
               5.    Disability.
                      5.1.     Disability Payments. If during the Term and prior
to the delivery of any notice of termination of employment pursuant to
Section 4, you become

10



--------------------------------------------------------------------------------



 



physically or mentally disabled, whether totally or partially, so that you are
unable to engage in substantial gainful activity by reason of any medically
determinable physical or mental impairment, which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, the Company shall, nevertheless, continue to pay your full
compensation (including Bonus) through the last day of the sixth consecutive
month of disability or the date on which any shorter periods of disability shall
have equaled a total of six months in any twelve-month period (such last day or
date being referred to herein as the “Disability Date”), in lieu of or offset by
any payments received by you from Worker’s Compensation insurance, Social
Security, and short- or long-term disability insurance benefits maintained by
the Company; provided that, if you die prior to the Disability Date, you are not
entitled to any further payments after such date, except as provided in
Section 6 below. If you have not resumed your usual duties on or prior to the
Disability Date, the Company shall terminate your employment effective as of the
Disability Date and pay you a pro rata Bonus based on actual achievement of the
performance criteria established for the Company, provided that your individual
performance score shall be equal to the Company’s performance score, for the
year in which the Disability Date occurs. Thereafter the Company shall pay you
disability benefits for a period of time equal to the Severance Period defined
in Section 4.2.2 (the “Disability Period”), in an annual amount equal to 75% of
your Base Salary and Target Bonus in effect as of the Disability Date. All
payments pursuant to this Section 5.1 shall be made at the times specified in
Section 4.5 (Payments).
                      5.2.     Recovery From Disability. If during the
Disability Period you shall fully recover from your disability, the Company
shall have the right (exercisable within 60 days after notice from you of such
recovery), but not the obligation, to reinstate you to full-time employment at
your compensation rate in effect as of the Disability Date. If the Company
elects to rehire you, then the Disability Period payments described in
Section 5.1 shall cease and this Agreement shall be reinstated in all respects
and the Term shall not be extended by virtue of the occurrence of the Disability
Period. If the Company elects not to rehire you, during any balance of your
Disability Period, you shall be entitled to receipt of the payments described in
Section 5.1 and you may obtain Other Employment, subject, however, to the
following: (i) you shall perform advisory services to the Company during any
balance of the Disability Period and (ii) you shall not be entitled to the
post-termination health and welfare benefits provided in Section 7.2 if you
obtain Other Employment during the balance of your

11



--------------------------------------------------------------------------------



 



Disability Period. The advisory services referred to in clause (i) of the
immediately preceding sentence shall consist of rendering advice concerning
strategic matters as requested by the Company, but you shall not be required to
devote more than five days (up to eight hours per day) each month to such
services, which shall be performed at a time and place mutually convenient to
both parties. Any income from any Other Employment you may obtain during the
balance of the Disability Period shall not be applied to reduce the Company’s
obligations under this Agreement.
                      5.3.     Other Disability Provisions. The Company shall be
entitled to deduct from all payments to be made to you during the Disability
Period pursuant to this Section 5 an amount equal to all disability payments
received by you during the Disability Period from any Worker’s Compensation
insurance, Social Security and short- or long-term disability insurance benefits
maintained by the Company; provided, however, that for so long as, and to the
extent that, proceeds paid to you from such disability insurance policies are
not includible in your income for federal income tax purposes, the Company’s
deduction with respect to such payments shall be equal to the product of
(i) such payments and (ii) a fraction, the numerator of which is one and the
denominator of which is one less the maximum marginal rate of federal income
taxes applicable to individuals at the time of receipt of such payments. For
purposes of clarity, you acknowledge and agree that Sections 4.2 (Termination
Without Cause or For Good Reason) and 4.3 (Expiration of Term) shall not apply
during the Disability Period and you shall not be entitled to any other notice
and severance benefits under this Agreement or otherwise, or to receive or be
paid for any accrued vacation time or unused sabbatical, unless payment of such
accrued, but unused vacation benefits is otherwise required by state law.
Notwithstanding the foregoing, if you die during the Disability Period, the
payments provided for in Section 5.1 shall immediately cease and your estate (or
designated beneficiary(ies)) shall not be entitled to any further payments;
provided that, you shall be entitled to 75% of a prorated Target Bonus for the
year in which your death occurs, based on the number of whole or partial months
in such calendar year prior to the date of your death, as determined by the
Company in its sole discretion.
               6.     Death. If you die during the Term, this Agreement and all
obligations of the Company to make any payments hereunder shall terminate except
that your estate (or a designated beneficiary) shall be entitled to receive Base
Salary to the last day of the month in which your death occurs and Bonus
compensation (at the time

12



--------------------------------------------------------------------------------



 



bonuses are normally paid) based on the actual achievement of the performance
criteria established for the Company, provided that your individual performance
score shall be equal to the Company’s performance score, but prorated according
to the number of whole or partial months you were employed by the Company in
such calendar year.
               7.    Other Benefits.
                      7.1.   Generally Available Benefits. To the extent that
(a) you are eligible under the general provisions thereof (including without
limitation, any plan provision providing for participation to be limited to
persons who were employees of the Company or certain of its subsidiaries prior
to a specific point in time) and (b) the Company maintains such plan or program
for the benefit of its executives, during the Term and so long as you are an
employee of the Company, you shall be eligible to participate in any pension,
excess plan, savings or similar plan or program, group life insurance,
hospitalization, medical, vision, dental, accident, disability or similar plan
or program, financial counseling reimbursement, and courtesy services of the
Company now existing or established hereafter for similarly situated executives.
                                7.1.1.   Life Insurance. During the Term, the
Company shall (i) provide you with $50,000 of group life insurance and (ii) pay
you annually an amount equal to two times the premium you would have to pay to
obtain life insurance under the Group Universal Life (“GUL”) insurance program
made available by the Company in an amount equal to $2,000,000. You shall be
under no obligation to use the payments made by the Company pursuant to the
preceding sentence to purchase GUL insurance or to purchase any other life
insurance. If the Company discontinues its GUL insurance program, the Company
shall nevertheless make the payments required by this Section 7.1.1 as if such
program were still in effect. The payments made to you hereunder shall not be
considered as “salary” or “compensation” or “bonus” in determining the amount of
any payment under any pension, retirement, profit-sharing or other benefit plan
of the Company or any subsidiary of the Company. The payments required by this
Section 7.1.1 will be paid to you no later than March 15 following the calendar
year to which it relates.
                      7.2.     Benefits After a Termination or Disability.
During the Severance Period or the Disability Period, unless you accept Other
Employment as

13



--------------------------------------------------------------------------------



 



described in Sections 4.2.2 (Severance Benefits) or 5.2 (Recovery From
Disability), you shall continue to be eligible to participate in the Company’s
health and welfare benefit plans, or comparable arrangements that may be
implemented for former employees covered by severance arrangements, to the
extent such benefits are maintained in effect by the Company for its executives;
provided, however, (a) you shall not be entitled to any additional awards or
grants under any stock option, restricted stock, RSU or other stock based
incentive plan or Additional Compensation Plans, (b) any equity awards granted
before January 1, 2010 that would have vested on or before the end of the
Severance Period or Disability Period shall continue to vest during the
Severance Period or Disability Period (consistent with the pro-rata vesting
terms set forth in Section 7.2(e) below); provided that, any stock option awards
that are scheduled to vest on or before the end of the Severance Period or
Disability Period shall vest upon the earlier of (i) the original vesting date
of the stock option award, (ii) your commencement of Other Employment, and
(iii) the end of the Severance Period or Disability Period; provided further
that, vested stock options shall remain exercisable until a date that is three
years after the earlier of (x) your commencement of Other Employment and (y) the
end of the Severance Period or Disability Period, but not beyond the term of
such options, (c) any equity awards or other Long-term Incentive Awards granted
on or after the Effective Date and during the Term, shall be subject to the
terms and conditions of the respective award agreements and the vesting
provisions set forth in Section 4.2.2 and this Section 7.2, (d) during the Term,
the Company shall not be permitted to determine that your employment was
terminated for “unsatisfactory performance” within the meaning of any stock
option, restricted stock, RSU, or other equity compensation agreement between
you and the Company, provided that such determination is permitted by applicable
law, and (e) for purposes of determining whether any equity based award granted
before January 1, 2010 would have vested on or before the end of the Severance
Period (as contemplated in clause (b) above), such equity based award(s) shall
be deemed to vest pro rata over the applicable vesting period notwithstanding
any inconsistent provisions in the plan or agreement under which it was granted.
Effective with your termination of employment pursuant to Sections 4, 5 or 6,
you will no longer be permitted to contribute to or receive a Company match in
the TWC Savings Plan, or any successor plan, and you will no longer accrue
benefit service under the Time Warner Cable Pension Plan or the Time Warner
Cable Excess Benefit Pension Plan, or any successor plans, and your rights under
those plans will be determined in accordance with the terms of those plans and
applicable law. Unless otherwise stated in this Agreement, your rights to
benefits and payments

14



--------------------------------------------------------------------------------



 



under any benefit plans or any insurance or other death benefit plans or
arrangements of the Company or under any stock option, restricted stock, RSU, or
other equity compensation, Additional Compensation Plans, or any management
incentive or other plan of the Company shall be determined in accordance with
the terms and provisions of such plans and any related award agreements.
Notwithstanding the foregoing, your continued participation in the Company’s
benefit plans shall be subject to the limitations of applicable law.
                      7.3.     Payments in Lieu of Other Benefits. In the event
your employment with the Company is terminated pursuant to any section of this
Agreement, you shall not be entitled to notice and severance under the Company’s
general employee policies or other executive severance plans or programs, or to
be paid for any accrued vacation time or unused sabbatical (unless payment of
such accrued, but unused vacation benefits is otherwise required by state law),
the payments provided for in such sections in this Agreement being in lieu
thereof.
               8.    Restrictive Covenants.
                      8.1.     Confidentiality Covenant. You acknowledge that
your employment by the Company will, throughout the term of your employment,
bring you into close contact with many confidential affairs of the Company, its
affiliates and third parties doing business with the Company, including
information about costs, profits, markets, sales, products, key personnel,
pricing policies, operational methods, technical processes and other business
affairs and methods and other information not readily available to the public,
and plans for future development. You further acknowledge that the services to
be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character. You further acknowledge that the
business of the Company and its affiliates is international in scope, that its
products and services are marketed throughout the world, that the Company and
its affiliates compete in nearly all of its business activities with other
entities that are or could be located in nearly any part of the world and that
the nature of your services, position and expertise are such that you are
capable of competing with the Company and its affiliates from nearly any
location in the world. In recognition of the foregoing, you covenant and agree:

15



--------------------------------------------------------------------------------



 



                                 8.1.1.   You shall use all reasonable efforts
to keep secret all confidential matters of the Company, its affiliates and third
parties and shall not disclose such matters to anyone outside of the Company and
its affiliates, or to anyone inside the Company and its affiliates who does not
have a need to know or use such information, and shall not use such information
for personal benefit or the benefit of a third party, either during or after the
Term, except with the Company’s written consent, provided that (i) you shall
have no such obligation to the extent such matters are or become publicly known
other than as a result of your breach of your obligations hereunder, (ii) you
may, after giving prior notice to the Company to the extent practicable under
the circumstances, disclose such matters to the extent required by applicable
laws or governmental regulations or judicial or regulatory process, and (iii) to
the extent necessary to enforce the terms of this Agreement;
                                 8.1.2.   You shall deliver promptly to the
Company on termination of your employment, or at any other time the Company may
so request, all memoranda, notes, records, reports and other documents (and all
copies thereof) relating to the Company’s and its affiliates’ businesses, which
you obtained while employed by, or otherwise serving or acting on behalf of, the
Company and which you may then possess or have under your control; and
                      8.2.     Non-solicitation. During your employment with the
Company and its affiliates, and if your employment terminates for any reason,
whether during or after the Term, including your voluntary resignation or
retirement, for a period of one year after such termination, without the prior
written consent of the Company, you shall not directly or indirectly,
(i) solicit, induce, encourage or attempt to influence any customer, independent
contractor, joint venturer or supplier of the Company to cease to do business
with or to otherwise terminate his, her or its relationship with the Company,
(ii) solicit or hire or cause any entity of which you are an affiliate to
solicit or hire, any person who was a full-time employee of the Company at the
date of your termination of employment or within six months prior thereto, but
such prohibition shall not apply to your secretary or executive assistant, any
other employee eligible to receive overtime pay or any former employee of the
Company who was terminated involuntarily by the Company, so long as you were
not, directly or indirectly, involved in the circumstances giving rise to such
termination. Nothing in this Section 8.2 shall restrict your ability to

16



--------------------------------------------------------------------------------



 



engage in general advertising not targeted at Company employees or serve as a
reference for an employee with regard to an entity with which you are not
affiliated.
                      8.3.     Non-disparagement. During your employment with
the Company and its affiliates, and if your employment terminates for any
reason, whether during or after the Term, including your voluntary resignation
or retirement, for a period of one year after such termination, you shall not,
directly or indirectly, disparage, make negative statements about or act in any
manner which is intended to damage the goodwill of, or the business or personal
reputations of the Company or any of its affiliates, or those individuals who
serve or served as an officer or director of the Company or any of its
affiliates on or after the Effective Date. Nothing in this Section 8.3 shall
prohibit or bar you from providing truthful testimony in any legal proceeding,
making any truthful disclosure required under law or from enforcing any rights
under this Agreement.
                      8.4.     Non-compete. During your employment with the
Company and its affiliates, and if your employment terminates for any reason,
whether during or after the Term, including your voluntary resignation or
retirement, for a period of time equal to the Severance Period defined in
Section 4.2.2 (whether or not you are eligible for or receive any severance
benefits under Section 4.2.2) or, if you are employed at will, 12 months after
your termination of employment for any reason (the “Non-compete Period”), you
shall not, directly or indirectly, without the prior written consent of the
Chief Executive Officer of the Company, render any services to, or act in any
capacity for, any Competitive Entity, or acquire any interest of any type in any
Competitive Entity; provided, however, that the foregoing shall not be deemed to
prohibit you from acquiring, (a) solely as an investment and through market
purchases, securities of any Competitive Entity which are registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934 and which are
publicly traded, so long as you are not part of any control group of such
Competitive Entity and such securities, including converted securities, do not
constitute more than one percent (1%) of the outstanding voting power of that
entity and (b) securities of any Competitive Entity that are not publicly
traded, so long as you are not part of any control group of such Competitive
Entity and such securities, including converted securities, do not constitute
more than three percent (3%) of the outstanding voting power of that entity. For
purposes of the foregoing, the following shall be deemed to be a Competitive
Entity: (i) any United States based entity a material portion of the business of
which is any line of business that

17



--------------------------------------------------------------------------------



 



comprises a material portion of the business in which the Company engages in,
conducts or, to your knowledge, has definitive plans to engage in or conduct and
that the Company reasonably expects will comprise a material portion of its
business within the succeeding 12 months, whether that business is conducted
directly by such entity or a subsidiary of such entity (a “Covered Business”);
provided that, you may be employed by or provide services to an ultimate parent
company that owns a subsidiary which is materially engaged in a Covered
Business, so long as you demonstrate to the Company’s reasonable satisfaction
(e.g. represent and warrant to the Company in writing and describe the nature of
your responsibilities) that you do not and will not, directly or indirectly,
provide any services or advice to, have any responsibility for, or supervision
of, any subsidiary materially engaged in a Covered Business, (ii) any entity
which has a material commercial relationship with the Company and could
reasonably derive a material unfair advantage in dealings with the Company
because of confidential information you possess about the Company’s products,
services, business strategies, financial condition, terms of agreements or other
information, or (iii) any operating business that is engaged in or conducted by
the Company as to which, to your knowledge, the Company covenants, in writing,
not to compete with in connection with the disposition of such business;
provided that, this Section 8.4 (iii) shall only apply during your active
employment with the Company and its affiliates. In evaluating any requests for
written consent of the Chief Executive Officer of the Company to be relieved, in
whole or in part, of your obligations under this Section 8.4, the Chief
Executive Officer shall consider the nature of your position with the Company,
the confidential and proprietary information to which you were privy during the
course of your employment with the Company, the nature of the employment and
position you are seeking with a Competitive Entity, the extent to which you can
perform services for any such Competitive Entity without disclosing, using or
putting at risk any trade secrets or confidential, proprietary information of
the Company, and any other relevant factors, in all instances looking to make
decisions that reasonably and properly protect the trade secrets and other
confidential, proprietary information of the Company.
                      8.5.     Ownership of Work Product. You acknowledge that
during your employment, you may conceive of, discover, invent or create
inventions, improvements, new contributions, literary property, material, ideas
and discoveries, whether patentable or copyrightable or not (all of the
foregoing being collectively referred to herein as “Work Product”), and that
various business opportunities shall be

18



--------------------------------------------------------------------------------



 



presented to you by reason of your employment by the Company. You acknowledge
that all of the foregoing shall be owned by and belong exclusively to the
Company and that you shall have no personal interest therein, provided that they
are either related in any manner to the business (commercial or experimental) of
the Company, or are, in the case of Work Product, conceived or made on the
Company’s time or with the use of the Company’s facilities or materials, or, in
the case of business opportunities, are presented to you for the possible
interest or participation of the Company. You shall (i) promptly disclose any
such Work Product and business opportunities to the Company; (ii) assign to the
Company, upon request and without additional compensation, the entire rights to
such Work Product and business opportunities; (iii) sign all papers necessary to
carry out the foregoing; and (iv) give testimony in support of your inventorship
or creation in any appropriate case. You agree that you will not assert any
rights to any Work Product or business opportunity as having been made or
acquired by you prior to the date of this Agreement except for Work Product or
business opportunities, if any, disclosed to and acknowledged by the Company in
writing prior to the date hereof.
                      8.6.     Reasonable Restrictive Covenants. You acknowledge
that the restrictions contained in this Section 8, in light of the nature of the
Company’s business and your position and responsibilities, are reasonable and
necessary to protect the legitimate interests of the Company. You further
acknowledge that the restrictions contained in this Section 8 shall survive the
termination of your employment as provided in Section 10.13 (Survival),
including your voluntary resignation or retirement, and/or the expiration or
termination of this Agreement.
               9.    Notices. All notices, requests, consents and other
communications required or permitted to be given under this Agreement shall be
effective only if given in writing and shall be deemed to have been duly given
if delivered personally or sent by a nationally recognized overnight delivery
service, or mailed first-class, postage prepaid, by registered or certified
mail, as follows (or to such other or additional address as either party shall
designate by notice in writing to the other in accordance herewith):
                      9.1.     If to the Company:
Time Warner Cable Inc.
60 Columbus Circle
New York, NY 10023

19



--------------------------------------------------------------------------------



 



Attention: General Counsel
With a copy to:
Time Warner Cable Inc.
7820 Crescent Executive Drive
Charlotte, NC 28217
Attention: Group Vice President, Compensation & Benefits
                      9.2.     If to you, to your residence address set forth in
the payroll records of the Company.
               10.  General.
                      10.1.   Governing Law. This Agreement shall be governed by
and construed and enforced in accordance with the substantive laws of the State
of New York, without regard to its conflict of laws rules, as applicable to
agreements made and to be performed entirely in New York.
                      10.2.   Captions. The section headings contained herein
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
                      10.3.   No Other Representations. No representation,
promise or inducement has been made by either party that is not embodied in this
Agreement, and neither party shall be bound by or be liable for any alleged
representation, promise or inducement not so set forth.
                      10.4.   Assignability. This Agreement and your rights and
obligations hereunder may not be assigned by you and except as specifically
contemplated in this Agreement, neither you, your legal representative nor any
beneficiary designated by you shall have any right, without the prior written
consent of the Company, to assign, transfer, pledge, hypothecate, anticipate or
commute to any person or entity any payment due in the future pursuant to any
provision of this Agreement, and any attempt to do so shall be void and shall
not be recognized by the Company. The Company shall assign its rights together
with its obligations hereunder in connection with any sale, transfer or other
disposition of all or substantially all of the

20



--------------------------------------------------------------------------------



 



Company’s business and assets, whether by merger, purchase of stock or assets or
otherwise, as the case may be. Upon any such assignment, the Company shall cause
any such successor expressly to assume such obligations, and such rights and
obligations shall inure to and be binding upon any such successor.
                      10.5.   Amendments; Waivers. This Agreement may be
amended, modified, superseded, cancelled, renewed or extended and the terms or
covenants hereof may be waived only by written instrument executed by both of
the parties hereto, or in the case of a waiver, by the party waiving compliance.
The failure of either party at any time or times to require performance of any
provision hereof shall in no manner affect such party’s right at a later time to
enforce the same. No waiver by either party of the breach of any term or
covenant contained in this Agreement, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.
                      10.6.   Remedies.
                                 10.6.1. Specific Remedies. In addition to such
other rights and remedies as the Company may have at equity or in law with
respect to any breach of this Agreement, if you commit a material breach of any
of the provisions of Section 8 (Restrictive Covenants), the Company shall have
the right and remedy to have such provisions specifically enforced by any court
having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable injury to the Company;
provided that for the non-compete covenant set forth in Section 8.4, the right
to specific enforcement shall only apply to the first twelve months of the
Non-compete Period. Upon a judicial determination that any of the restrictive
covenants set forth in Section 8 are overbroad in duration or scope, this
Agreement shall be deemed to be modified so as to effect the original intent of
the parties as closely as possible to the end that the restrictive covenants
contemplated in Section 8 are fulfilled to the greatest extent possible.
                                 10.6.2. Reduction of Severance Payments.
Notwithstanding any provision of this Agreement to the contrary, if you breach
any of the provisions of Section 8 during the relevant restricted periods
provided for therein, as determined by the Company, all payment and other
obligations of the Company pursuant

21



--------------------------------------------------------------------------------



 



to Sections 4.2.2 (Severance Benefits), 4.2.3 (Termination Upon CIC), 5.1
(Disability Payments) or 7.2 (Benefits After Termination) shall cease as of the
date of the breach and you agree to forfeit such payments and obligations while
in breach of the provisions of Section 8; provided that, the balance of any
remaining payments or other obligations due you pursuant to Sections 4.2.2,
4.2.3, 5.1 or 7.2, if any, shall be provided to you as scheduled if you cease to
engage in the conduct that violates the provisions of Section 8 (whether at the
request of the Company, as the result of an injunction or otherwise). Nothing in
this Section 10.6.2 shall limit your repayment obligations to the Company, if
any, under Section 10.6.3 below.
                                 10.6.3. Incentive Compensation Forfeiture. In
addition to the injunctive remedies available to the Company pursuant to
Section 10.6.1 above, you agree that in the event of the termination of your
employment for a “Covered Cause Event” (as defined below, and each a “Forfeiture
Event”), the Company shall be entitled to the following additional remedies:
(a) your options and any other equity or cash-based awards granted on or after
the Effective Date and within one year of the occurrence of the Covered Cause
Event shall be subject to the forfeiture and repayment conditions set forth on
Annex B to this Agreement and (b) you shall repay to the Company, within sixty
(60) days of written demand, all Base Salary and Bonus previously paid to you in
respect of a period during which you engaged in the conduct giving rise to the
Covered Cause Event. Notwithstanding any of the foregoing, the Board or
committee to whom the Board has delegated such matters shall retain sole
discretion regarding whether to seek the remedies set forth in this
Section 10.6.3 and in Section 10.6.4. For purposes of this Section 10.6.3, (I) a
“Covered Cause Event” shall mean any conduct and/or activity falling within
Sections 4.1.1 (a), (c), (d) and (e) (other than a breach of Section 8.2 hereof
or a non-material breach of Sections 8.1hereof) of the definition of “cause,”
(II) the reference to “felony” in 4.1.1 (a) shall be limited solely to any acts
or omissions arising in the performance of your duties and responsibilities for,
or matters involving the assets or property of, the Company or its affiliates
and (III) for purposes of this Section 10.6.3, no act or failure to act will be
considered “willful” with respect to “cause” unless it has been done, or omitted
to be done, by you in bad faith and without reasonable belief that the action
was in the best interests of the Company; provided further that any act, or
failure to act, based upon authority or instruction(s) given to you pursuant to
a resolution duly adopted by the Board, or based upon the advice of counsel for
the Company, will be conclusively presumed to be done or omitted to be done, by
you in good faith and in the

22



--------------------------------------------------------------------------------



 



best interests of the Company. This Section 10.6.3 and Annex B shall not apply
unless the Company gives you written notice of its exercise of its rights under
this Section 10.6.3 and Annex B within ninety (90) days of the Board becoming
aware of the conduct giving rise to the Covered Cause Event; provided that other
than in the case of an ongoing course of conduct, the Company shall provide you
with written notice within eighteen (18) months of conduct giving rise to the
Covered Cause Event, or in the case of the cessation of an ongoing course of
conduct, within eighteen (18) months of such cessation, and if it fails to do so
such conduct shall no longer provide a basis for any forfeiture pursuant to this
Section 10.6.3. In the event of a change of ownership or control of the Company,
or a change in the ownership of a substantial portion of the assets of the
Company (in each case as defined under Section 280G of the Code), no person or
entity acquiring such ownership or control may enforce the provisions of this
Section 10.6.3 against you if at the time of such transaction such person or
entity was aware of, or reasonably should have known of, events or circumstances
that would have given the Company grounds to have terminated your employment for
a Covered Cause Event.
                                 10.6.4. Other Forfeitures of Compensation. You
hereby acknowledge and agree that you are subject to Section 304 of the
Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act”) and that pursuant thereto you
may under certain circumstances be obligated to pay back to the Company certain
amounts previously received by you. In addition, in connection with any grant,
payment or settlement made on your behalf (i.e., in connection with any
incentive and/or performance based compensation), based in whole or in part on
the financial performance criteria of the Company, or any division thereof, that
are subsequently determined by the Board or a committee thereof to be materially
incorrect, you hereby agree that you shall pay back to the Company upon request
of the Board, the Board’s audit committee, or a committee of independent Board
members, within sixty (60) days of written demand, amounts previously received
by you as bonuses or other incentive or equity compensation, equal to the amount
by which your compensation would have been reduced net of any additional amounts
that would have been due to you (in respect of the same years or different
years) had the performance criteria been applied correctly; it being understood
that you shall retain any such remaining compensation attributable to the
correct application of such performance criteria. Notwithstanding anything
herein to the

23



--------------------------------------------------------------------------------



 



contrary, no amount shall be repaid by you more than once under Section 10.6.3
and this Section 10.6.4.
                                              10.6.4.1.    Tax Liabilities with
Respect to Forfeitures of Reimbursement Obligations. Except to the extent
required under the Sarbanes-Oxley Act, repayments to the Company of amounts
previously paid to you or of gain realized by you in connection with any option
or equity award, as may be provided for in Sections 10.6.3 and 10.6.4 and Annex
B, shall be reduced by the Net Tax Cost of amounts of previously paid
compensation and/or gain, so that you shall not be required to pay to the
Company amounts in excess of the amounts received by you on an “after tax”
basis. “Net Tax Cost” shall mean the net amount of any federal, foreign, state
or local income and employment taxes paid by you in respect of the compensation
or gain received that is subject to reimbursement, after taking into account any
and all available deductions, credits or other offsets allowable to you
(including, without limitation, any deduction permitted under the claim of right
doctrine), and regardless of whether you would be required to amend any prior
income or other tax returns, subject to your documentation that deductions,
credits or other offsets otherwise available or allowable to you could not be
used as a result of your actual tax position.
                                              10.6.4.2.   Incentive Compensation
Forfeiture Offset. Notwithstanding any other provision of this Agreement to the
contrary, and to the extent permitted by applicable law, the Company shall have
the right to offset against any amounts owed to you by the Company any repayment
obligations or liabilities that you may have under Sections 10.6.3 and 10.6.4
and Annex B of this Agreement.
                      10.7.   Resolution of Disputes. Except as provided in the
preceding Section 10.6 (Remedies), any dispute or controversy arising with
respect to this Agreement and your employment hereunder (whether based on
contract or tort or upon any federal, state or local statute, including but not
limited to claims asserted under the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, as amended, any state Fair Employment
Practices Act and/or the Americans with Disability Act) shall, at the election
of either you or the Company, be submitted to JAMS for resolution in arbitration
in accordance with the rules and procedures of JAMS. Either party shall make
such election by delivering written notice thereof to the other party at any
time (but not later than 45 days after such party receives notice of the

24



--------------------------------------------------------------------------------



 



commencement of any administrative or regulatory proceeding or the filing of any
lawsuit relating to any such dispute or controversy) and thereupon any such
dispute or controversy shall be resolved only in accordance with the provisions
of this Section 10.7. Any such proceedings shall take place in New York, New
York before a single arbitrator (rather than a panel of arbitrators), pursuant
to any streamlined or expedited (rather than a comprehensive) arbitration
process, before a non-judicial (rather than a judicial) arbitrator, and in
accordance with an arbitration process which, in the judgment of such
arbitrator, shall have the effect of reasonably limiting or reducing the cost of
such arbitration. The resolution of any such dispute or controversy by the
arbitrator appointed in accordance with the procedures of JAMS shall be final
and binding. Judgment upon the award rendered by such arbitrator may be entered
in any court having jurisdiction thereof, and the parties consent to the
jurisdiction of the New York courts for this purpose. If you shall be the
prevailing party in such arbitration, the Company shall promptly pay, upon your
demand, all reasonable legal fees, court costs and other reasonable costs and
expenses incurred by you in any legal action seeking to enforce the award in any
court.
                      10.8.   Beneficiaries. Whenever this Agreement provides
for any payment to your estate, such payment may be made instead to such
beneficiary or beneficiaries as you may designate by written notice to the
Company. You shall have the right to revoke any such designation and to
redesignate a beneficiary or beneficiaries by written notice to the Company (and
to any applicable insurance company) to such effect.
                      10.9.   No Conflict. You represent and warrant to the
Company that this Agreement is legal, valid and binding upon you and the
execution of this Agreement and the performance of your obligations hereunder
does not and will not constitute a breach of, or conflict with the terms or
provisions of, any agreement or understanding to which you are a party
(including, without limitation, any other employment agreement). The Company
represents and warrants to you that this Agreement is legal, valid and binding
upon the Company and the execution of this Agreement and the performance of the
Company’s obligations hereunder does not and will not constitute a breach of, or
conflict with the terms or provisions of, any agreement or understanding to
which the Company is a party.

25



--------------------------------------------------------------------------------



 



                      10.10.  Withholding Taxes. Payments made to you pursuant
to this Agreement shall be subject to withholding and social security taxes and
other ordinary and customary payroll deductions.
                      10.11.  Offset. Except as provided in Sections 5.1
(Disability Payments), 10.6.4.2 (Incentive Compensation Forfeiture Offset) and
the Company’s general right to offset any payments received by you under this
Agreement by any disability benefits you may receive during the Term or any
Severance Period from Worker’s Compensation insurance, Social Security
disability, and short- and long-term disability insurance benefits maintained by
the Company, neither you nor the Company shall have any right to offset any
amounts owed by one party hereunder against amounts owed or claimed to be owed
to such party, whether pursuant to this Agreement or otherwise, and you and the
Company shall make all the payments provided for in this Agreement in a timely
manner.
                      10.12.  Severability. If any provision of this Agreement
shall be held invalid, the remainder of this Agreement shall not be affected
thereby; provided, however, that the parties shall negotiate in good faith with
respect to equitable modification of the provision or application thereof held
to be invalid. To the extent that it may effectively do so under applicable law,
each party hereby waives any provision of law which renders any provision of
this Agreement invalid, illegal or unenforceable in any respect.
                      10.13.  Survival.
                                 10.13.1.   Sections 3.5 (Indemnification), 4.5
(Payments), 4.6 (Code §280G), 8 (Restrictive Covenants), 9 (Notices) and 10
(General) shall survive any termination of your employment by the Company for
cause or your voluntary resignation pursuant to Section 4.1 and the expiration
of the Term pursuant to Section 4.3.
                                 10.13.2.   Sections 3.5, 4.4 (Release), 4.5,
4.6, 7.2 (Benefits After Term), 8, 9 and 10 shall survive any termination of
your employment by the Company without cause, by you for Good Reason, or due to
your disability pursuant to Sections 4.2 or 5.

26



--------------------------------------------------------------------------------



 



                                 10.13.3.   If your employment continues after
the Term on an at-will basis, Sections 4.3(a), 4.3(b) and 4.3(c) shall survive
the termination of this Agreement.
                      10.14.  Key Definitions. The following terms are defined
in this Agreement in the places indicated:
280G Payments – Section 4.6
Additional Compensation Plans – Section 3.4
affiliate – Section 4.2.2.1
Base Salary – Section 3.1
Bonus – Section 3.2
cause – Section 4.1.1
Change In Control – Section 4.2.3
CIC Agreement – Section 4.2.3
Competitive Entity – Section 8.4
Covered Business – Section 8.4
Covered Cause Event – Section 10.6.3
Disability Date – Section 5.1
Disability Period – Section 5.1
Forfeiture Event – Section 10.6.3
Good Reason – Section 4.2
Limited Vicarious Liability – Section 4.1.1
Long-term Incentive Awards – Section 3.3
Net Tax Cost – Section 10.6.4.1
Non-compete Period – Section 8.4
Other Employment – Section 4.2.2.1
Severance Period – Section 4.2.2
Stock Plan – Section 4.2.3
Target Bonus – Section 3.2
Term – Section 1
Work Product – Section 8.5
                      10.15.  Compliance With Section 409A. This Agreement is
intended to comply with Section 409A of the Code and will be interpreted,
administered and operated in a manner consistent with that intent.
Notwithstanding anything herein to the contrary, if at the time of your
separation from service with the Company you are a “specified employee” as
defined in Section 409A of the Code (and the regulations thereunder) and any
payments or benefits otherwise payable hereunder as a result of such separation
from service are subject to Section 409A of the Code, then the Company will

27



--------------------------------------------------------------------------------



 



defer the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to you) until the date that is six months following your separation from service
with the Company (or the earliest date as is permitted under Section 409A of the
Code), and the Company will pay any such delayed amounts in a lump sum at such
time. If any other payments of money or other benefits due to you hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Company, that does not
cause such an accelerated or additional tax. To the extent any reimbursements or
in-kind benefits due to you under this Agreement constitute “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to you in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. References to “termination of employment” and similar terms used in this
Agreement are intended to refer to “separation from service” within the meaning
of Section 409A of the Code to the extent necessary to comply with Section 409A
of the Code. The Company shall consult with you in good faith regarding the
implementation of the provisions of this Section 10.15; provided that neither
the Company nor any of its employees or representatives shall have any liability
to you with respect to thereto.
                      10.16.  Entire Agreement. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
of this Agreement and supersedes all prior agreements, arrangements and
understandings, written or oral, between the parties.

28



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties have duly executed this Agreement
as of the date first above written.

           
TIME WARNER CABLE INC.


      By:   /s/ Marc Lawrence-Apfelbaum         MARC LAWRENCE-APFELBAUM       
EXECUTIVE VICE PRESIDENT,
GENERAL COUNSEL & SECRETARY       

Agreed to by:

EXECUTIVE


         /s/ Robert D. Marcus         ROBERT D. MARCUS           

29



--------------------------------------------------------------------------------



 



ANNEX A
RELEASE
     Pursuant to the terms of the Employment Agreement made as of
               , between TIME WARNER CABLE INC. (the “Company”) and the
undersigned (the “Agreement”), and in consideration of the payments made to me
and other benefits to be received by me pursuant thereto, I, [Name], being of
lawful age, do hereby release and forever discharge the Company and any
successors, subsidiaries, affiliates, related entities, predecessors, merged
entities and parent entities and their respective officers, directors,
shareholders, employees, benefit plan administrators and trustees, agents,
attorneys, insurers, representatives, affiliates, successors and assigns from
any and all actions, causes of action, claims, or demands for general, special
or punitive damages, attorney’s fees, expenses, or other compensation or damages
(collectively, “Claims”), which in any way relate to or arise out of my
employment with the Company or any of its subsidiaries or the termination of
such employment, which I may now or hereafter have under any federal, state or
local law, regulation or order, including without limitation, Claims related to
any equity awards held by me or granted to me by the Company that are scheduled
to vest subsequent to my termination of employment (except for those equity
awards scheduled to vest after the date of my termination pursuant to
Section 7.2(b) of the Agreement) and Claims under the Age Discrimination in
Employment Act (with the exception of Claims that may arise after the date I
sign this Release), Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act, the Fair Labor Standards Act, the Family and Medical
Leave Act, the Worker Adjustment Retraining and Notification Act, the Employee
Retirement Income Security Act, the New York State Human Rights Law, the New
York City Human Rights Law (each as amended through and including the date of
this Release); as well as any other claims under state contract or tort law,
including, but not limited to, claims for employment discrimination, wrongful
termination, constructive termination, violation of public policy, breach of any
express or implied contract, breach of any implied covenant, fraud, intentional
or negligent misrepresentation, emotional distress, slander, and invasion of
privacy; provided, however, that the execution of this Release shall not prevent
the undersigned from bringing a lawsuit against the Company to enforce its
obligations under the Agreement; provided further, that the execution of this
Release does not release any rights I may have against the Company for
indemnification under the Agreement or any other agreement, plan or arrangement.
               I acknowledge that I have been given at least forty-five
(45) days from the day I received a copy of this Release to sign it and that I
have been advised to consult an attorney. I understand that I have the right to
revoke my consent to this Release for seven (7) days following my signing. This

30



--------------------------------------------------------------------------------



 



Release shall not become effective or enforceable until the expiration of the
seven-day period following the date it is signed by me.
               I ALSO ACKNOWLEDGE THAT BY SIGNING THIS RELEASE I MAY BE GIVING
UP VALUABLE LEGAL RIGHTS AND THAT I HAVE BEEN ADVISED TO CONSULT A LAWYER BEFORE
SIGNING. I further state that I have read this document and the Agreement
referred to herein, that I know the contents of both and that I have executed
the same as my own free act.
WITNESS my hand this ____ day of ___________, ____
 

31



--------------------------------------------------------------------------------



 



Annex B
Incentive Compensation Forfeiture and Repayment
         As provided for in Sections 10.6.3 and 10.6.4 of this Employment
Agreement, and unless otherwise determined by the Company’s Board or a committee
thereof, if the Board or a committee thereof determines that a Forfeiture Event
has occurred, the options (“Options”) or other equity awards (“Other Equity
Awards”), or other cash-based awards, in all cases subject to Section 10.6.3(a)
shall be subject to the following forfeiture conditions, at the discretion of
the Board or a committee thereof, to which you, by accepting such Options or
Other Equity Awards, hereby agree:
(1)     The unexercised portion of the Options and any Other Equity Awards, and
any other cash-based award, in all cases not otherwise settled or paid (in each
case, both unvested and vested, if any) will immediately be forfeited and
canceled without payment upon the occurrence of the Forfeiture Event; and
(2)    You will be obligated to repay to the Company, by certified check, within
sixty (60) days after written demand is made therefore by the Company (the
“Notice Date”), an amount equal to (A) the total amount of Award Gain (as
defined herein) realized by you upon each exercise of Options and the value you
have received with respect to any settlement or payment in connection with any
Other Equity Awards, or any other cash-based award, in each case on or after the
date that the acts giving rise to the Forfeiture Event commenced or occurred
(the “Forfeiture Date”), and (B) the fair market value of all Other Equity
Awards awarded to you or which have become vested, in each case on or after the
Forfeiture Date. Notwithstanding the foregoing, you may satisfy your repayment
obligations with respect to amounts owed pursuant to sub-clauses (A) and (B) by
returning the applicable Options or Other Equity Awards, or the equity acquired
upon exercise of such Options or the vesting of such Other Equity Awards to the
Company. “Award Gain” shall mean the product of (x) the fair market value per
share of stock at the date of such Option exercise or exercise of Other Equity
Awards (without regard to any subsequent change in the market price of such
share of stock) minus the exercise price times (y) the number of shares as to
which the Options and Other Equity Awards were exercised at that date.

32